Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 1 of 26 PageID: 158




GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
25 Market Street
P.O. Box 112
Trenton, New Jersey 08625
Attorney for Defendants New Jersey Department of Corrections, Steven Johnson, Stephen D’Ilio,
Charles Warren, Amy Emrich, Troy Black, Janice Brown, Raphael Dolce, Gerard Doran, Orlando
Gil, Paul Lewis, Phillip Mandap, and Mark Tynan

By:    Nicholas Falcone
       Deputy Attorney General
       (609) 376-2964
       nicholas.falcone@law.njoag.gov
       NJ Bar No. 264332018

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                               VICINAGE OF TRENTON

                                              :
                                                Hon. Michael A. Shipp, U.S.D.J.
                                              : Hon. Tonianne J. Bongiovanni, U.S.M.J.
 MILTON DURHAM,
                                              :
            Plaintiff,                                       CIVIL DOCKET NO.
                                              :                 3:20-cv-05584
      v.
                                              :
 NEW JERSEY DEPARTMENT                   OF           ANSWER AND DEFENSES TO
 CORRECTIONS, et al.,                         :   PLAINTIFF’S AMENDED COMPLAINT
                                                     BY DEFENDANTS DOLCE AND
           Defendants.                        :               MANDAP

                                              :

TO:    Clerk of Court

       Michael Poreda, Esq.
       Wronko Loewen Benucci
       69 Grove Street
       Somerville, NJ 08876
       Counsel for Plaintiff




                                              1
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 2 of 26 PageID: 159




        Defendants Raphael Dolce and Phillip Mandap (“Answering Defendants”), by and through

counsel, Gurbir S. Grewal, Attorney General of New Jersey, by Nicholas Falcone, Deputy

Attorney General, hereby answer Plaintiff’s Amended Complaint (ECF No. 6) as follows:

        The first paragraph of the complaint, which is unnumbered, is admitted.

        1.       Admitted only that Plaintiff is an inmate in the custody of the New Jersey

Department of Corrections. Answering Defendants lack knowledge or information sufficient to

form a belief as to the truth or veracity of the other allegations set forth in this paragraph.

        2.       This paragraph contains legal conclusions, to which no response is required.

Plaintiff is left to his proofs.

        3.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        4.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        5.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        6.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        7.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        8.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        9.       Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.



                                                   2
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 3 of 26 PageID: 160




        10.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        11.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        12.     Denied.

        13.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        14.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        15.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        16.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        17.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        18.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        19.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        20.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        21.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.



                                                   3
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 4 of 26 PageID: 161




        22.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        23.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        24.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        25.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        26.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        27.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        28.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        29.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        30.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        31.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        32.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        33.     Denied.



                                                   4
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 5 of 26 PageID: 162




        34.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        35.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        36.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        37.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        38.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        39.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        40.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        41.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        42.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        43.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        44.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.




                                                   5
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 6 of 26 PageID: 163




        45.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        46.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        47.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        48.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        49.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        50.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        51.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        52.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        53.      This paragraph contains legal conclusions, to which no response is required.

Plaintiff is left to his proofs.

        54.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        55.      Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.




                                                   6
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 7 of 26 PageID: 164




          56.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          57.   This paragraph contains legal conclusions, to which no response is required.

Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

denied.

          58.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          59.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          60.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          61.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          62.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          63.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          64.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          65.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

          66.   Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.



                                                   7
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 8 of 26 PageID: 165




        67.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        68.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        69.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        70.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        71.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        72.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        73.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        74.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        75.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        76.     Admitted.

        77.     Admitted.

        78.     Denied as stated. Admitted only that Plaintiff was located in Unit 7 Up – 7 Tier on

February 3, 2017.




                                                   8
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 9 of 26 PageID: 166




        79.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        80.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        81.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        82.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        83.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        84.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        85.     Denied.

        86.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        87.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        88.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        89.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.

        90.     Answering Defendants lack knowledge or information sufficient to form a belief as

to the truth or veracity of the allegations set forth in this paragraph.



                                                   9
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 10 of 26 PageID: 167




         91.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         92.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         93.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         94.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         95.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         96.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         97.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         98.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         99.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         100.    Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         101.    Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.




                                                   10
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 11 of 26 PageID: 168




         102.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         103.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         104.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         105.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         106.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         107.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         108.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         109.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         110.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         111.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

                                               COUNT 1

         112.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.



                                                   11
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 12 of 26 PageID: 169




         113.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         114.     Denied.

         115.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         116.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

                                              COUNT 2

         117.     Denied.

         118.     Denied.

         119.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent these allegations are deemed factual, they are denied.

         120.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent these allegations are deemed factual, they are denied.

         121.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

                                              COUNT 3

         122.     Admitted.

         123.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         124.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.




                                                   12
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 13 of 26 PageID: 170




         125.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         126.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         127.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         128.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         129.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, Answering

 Defendants lack knowledge or information sufficient to form a belief as to the truth or veracity of

 the allegations set forth in this paragraph.

         130.     Denied.

         131.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         132.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         133.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         134.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         135.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.



                                                   13
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 14 of 26 PageID: 171




         136.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         137.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         138.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         139.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         140.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         141.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         142.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         143.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         144.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         145.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         146.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.




                                               14
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 15 of 26 PageID: 172




         147.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         148.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         149.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         150.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         151.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         152.     Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

         153.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         154.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         155.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

                                               COUNT 4

         156.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

         157.     This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.



                                                   15
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 16 of 26 PageID: 173




           158.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           159.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           160.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           161.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           162.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                               COUNT 5

           163.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           164.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           165.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           166.   Denied.



                                                   16
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 17 of 26 PageID: 174




           167.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           168.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           169.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           170.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           171.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                               COUNT 6

           172.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           173.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           174.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                               COUNT 7




                                                   17
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 18 of 26 PageID: 175




           175.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                            COUNT 8

           176.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                            COUNT 9

           177.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                           COUNT 10

           178.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           179.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           180.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.




                                                18
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 19 of 26 PageID: 176




           181.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                              COUNT 11

           182.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           183.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           184.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

                                              COUNT 12

           185.   Denied.

           186.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           187.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           188.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

           189.   Answering Defendants lack knowledge or information sufficient to form a belief as

 to the truth or veracity of the allegations set forth in this paragraph.

           190.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs.

                                              COUNT 13



                                                   19
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 20 of 26 PageID: 177




           191.   Denied.

           192.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           193.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           194.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           195.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           196.   Denied.

           197.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           198.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           199.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.



                                                20
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 21 of 26 PageID: 178




           200.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

                                           COUNT 14

           201.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           202.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.

           203.   This paragraph contains legal conclusions, to which no response is required.

 Plaintiff is left to his proofs. To the extent that these allegations are deemed factual, they are

 denied.




                                                21
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 22 of 26 PageID: 179




                                              RELIEF

        WHEREFORE, Answering Defendants deny that Plaintiff is entitled to the relief he seeks

 and demand judgment dismissing Plaintiff’s Complaint with prejudice, together with an award of

 attorney’s fees and costs of suit to Answering Defendant.



                                     SEPARATE DEFENSES

        1.      The complaint fails to state a claim against Answering Defendants upon which

 relief may be granted.

        2.      Answering Defendants have not deprived Plaintiff of any right, privilege or

 immunity secured to him by the New Jersey or United States Constitutions or any Act of Congress

 or the Legislature of New Jersey.

        3.      Answering Defendants are not guilty of negligence and violated no duty to Plaintiff.

        4.      Negligence, if any, on the part of the Answering Defendants is not the proximate

 cause of any injuries which may have been sustained by Plaintiff.

        5.      The action is so lacking in fact-based merit as to warrant dismissal with prejudice.

        6.      Damages, if any, were the result of the Plaintiff’s own actions and/or inactions.

        7.      Damages, if any, sustained by the Plaintiff were the result of the actions of persons

 and/or entities over whom the Answering Defendants had no control.

        8.      Answering Defendants reserve the right to interpose each and every such separate

 defense that continuing investigation and discovery may indicate.

        9.      Plaintiff has not pled and cannot establish a viable claim of constitutional

 deprivation due to a policy, practice or custom of constitutional violations.




                                                  22
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 23 of 26 PageID: 180




                                   AFFIRMATIVE DEFENSES

           1.    At all times relevant hereto, Answering Defendants acted in good faith and without

 fraud or malice.

           2.    Answering Defendants are immune from suit.

           3.    Answering Defendants were/are employees of an agency of the State of New Jersey

 and at all relevant times were performing acts within the scope of their official duties in good faith

 without fraud or malice, and are immune from liability sought to be imposed upon them based on

 the doctrine of qualified immunity.

           4.    The theory of Respondeat Superior cannot be utilized in § 1983 actions.

           5.    This suit is barred under the Eleventh Amendment.

           6.    The complaint is barred by the doctrine of res judicata and/or collateral estoppel.

           7.    Recovery is barred in this action by reason of the applicable statutes of limitations.

           8.    State agencies or individual state employees acting in their official capacities are

 not persons capable of being sued within the meaning of 42 U.S.C. § 1983.

           9.    Insofar as claims asserted against the Answering Defendants allege tortious acts,

 they are governed by and subject to the New Jersey Tort Claims Act, N.J.S.A. 59:1-1, et seq.

 Failure to file a notice of claim pursuant to, N.J.S.A. 59:8-1 precludes plaintiff from asserting those

 claims.

           10.   Answering Defendants are not liable for acts taken in good faith in the enforcement

 of any law pursuant to N.J.S.A. 59:3-3.

           11.   Answering Defendants are not liable for injuries resulting from discretionary

 activities pursuant to N.J.S.A. 59:2-3.




                                                   23
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 24 of 26 PageID: 181




         12.     Answering Defendants are not liable for the adoption of or failure to adopt any law

 or by the failure to enforce any law pursuant to the provisions of N.J.S.A. 59-3-5.

         13.     Any liability that might otherwise be imposed upon Answering Defendants

 pursuant to N.J.S.A. 59:1-1, et seq. is subject to reduction by the limitations of proportionate

 liability set forth in N.J.S.A. 59:9-3.1.

         14.     Any liability that might otherwise be imposed upon Answering Defendants

 pursuant to N.J.S.A. 59:1-1, et seq. is subject to reduction by the comparative negligence

 provisions set forth in N.J.S.A. 59:9-4.

         15.     Any recovery to which Plaintiff may be entitled against Answering Defendants

 pursuant to N.J.S.A. 59:1-1, et seq. is subject to the limitations and reductions on damages set forth

 in N.J.S.A. 59:9-2.

         16.     Answering Defendants are subject to the immunities and the defenses provided by

 N.J.S.A. 59:2-1.

         17.     Any actions taken by Answering Defendants were in the nature of discretionary

 activity within the meaning of N.J.S.A. 59:3-2, and accordingly, no liability may be imposed upon

 Answering Defendants.

         18.     Plaintiffs’ claims must be dismissed because Answering Defendants committed no

 violation of public policy.

         19.     Answering Defendants performed each and every duty, if any, owed to the Plaintiff.

         20.     Any action or inaction on the parts of Answering Defendants was a result of the

 exercise of judgment or discretion vested in Answering Defendants within the meaning of the

 applicable law.




                                                  24
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 25 of 26 PageID: 182




         21.   Answering Defendants acted in good faith without malicious intent in carrying out

 all duties.

         22.   Punitive damages cannot be awarded against Answering Defendants under both

 common law and statute.

         23.   Plaintiff is not entitled to an award of economic damages against Answering

 Defendants.

         24.   Plaintiff is not entitled to an award of interest against Answering Defendants.

         25.   Plaintiff failed to take reasonable and necessary measures to mitigate damages.

         26.   Answering Defendants acted within the scope of their authority and, therefore, have

 qualified immunity.

         27.   Answering Defendants are protected by the defenses and immunities provided by

 the Prison Litigation Reform Act.

         28.   Plaintiff has failed to exhaust his administrative remedies in accordance with the

 Prison Litigation Reform Act.




                                                25
Case 3:20-cv-05584-MAS-TJB Document 12 Filed 04/21/21 Page 26 of 26 PageID: 183




                                          JURY DEMAND

         Answering Defendant demands a trial by jury for all issues of fact.

                              DESIGNATION OF TRIAL COUNSEL

         Please be advised that Nicholas Falcone, Deputy Attorney General, is hereby designated

 as trial counsel.

                                  CERTIFICATION OF SERVICE

         I, Nicholas Falcone, hereby certify that Answering Defendants’ Answer and Defenses to

 Plaintiff’s Amended Complaint and Jury Demand was electronically filed with the Clerk of the

 United States District Court and all attorneys of record, and that copies will be sent to:

         Michael Poreda, Esq.
         Wronko Loewen Benucci
         69 Grove Street
         Somerville, NJ 08876
         Counsel for Plaintiff


                                               Respectfully submitted,

                                               GURBIR S. GREWAL
                                               ATTORNEY GENERAL OF NEW JERSEY

                                        By:    s/ Nicholas Falcone
                                               Nicholas Falcone
                                               Deputy Attorney General


 Dated: April 21, 2021




                                                  26
